Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 May 9, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Post-Effective Amendment No. 87 to the Registration Statement on Form N-1A of DWS Diversified International Equity VIP and DWS Alternative Asset Allocation VIP (the “Funds”), each a series of DWS Variable Series II (the “Trust”) (Reg. Nos. 33-11802, 811-05002) Ladies and Gentlemen: On behalf of the Trust, we are filing today through the EDGAR system Post-Effective Amendment No. 87 to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed under paragraph (a)(1) of Rule 485 under the Securities Act of 1933 and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the staff of the Securities and Exchange Commission (the “Commission”). Pursuant to Rule 485(a)(1), the Trust has designated on the facing sheet to the Registration Statement that the Amendment become effective on July 12, 2013. No fees are required in connection with this filing. The Amendment contains disclosure reflecting prospective changes to DWS Diversified International Equity VIP’s principal investment strategy and to the fund’s name (from DWS Diversified International Equity VIP to DWS Global Equity VIP); and prospective changes to DWS Alternative Asset Allocation VIP’s principal investment strategy.In addition, the disclosure reflects the prospective termination of QS Investors, LLC as a subadvisor for the Funds. The Amendment has been electronically coded to show changes from the Trust’s Prospectuses and Statement of Additional Information filed with the Commission on April 24, 2013 in Post-Effective Amendment No. 86 for the Trust. Any comments or questions on this filing should be directed to the undersigned at (617) 295-2565. Very truly yours, /s/Caroline Pearson Caroline Pearson Managing Director Deutsche Investment Management Americas Inc. cc:Michael J. Murphy, Esq., Vedder Price LLC
